DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recite a plurality of method steps, but fails to recite structural elements configured to perform the method steps. The Examiner suggests incorporating structural elements into the claim in order to clarify how the method step is performed. Claim 2 recites the phrase “the detection of a pattern”. It is unclear if this “a pattern” is a new pattern or if it is referring to the “one or more patterns” recited in claim 1. For this examination, the phrase in claim 2 is being interpreted as “the detection of one or more patterns”. Regarding claim 3, it is unclear how a pattern start time, a pattern end time, and a maximum amplitude time are “calculated” or “measured”. The examiner suggests amending lines 2-3 of claim 3 to recite “the at least one pattern parameter results from a detection or a calculation or a measurement of:”. Claim 4 recites that a release duration corresponds to an elapsed duration “up to an end time of the temporal envelope associated with this pattern” but fails to clarify the starting point/time of the duration. Clarification is requested. Claim 4 recites a decay duration corresponding to an elapsed duration starting from the maximum amplitude time but fails to clarify the end point/time of the duration. Clarification is requested. Claim 5 recites the phrase “the extinction duration”. This phrase lacks proper antecedent basis as none of claims 1, 4, or 5 previously mention an extinction duration. Claim 5 recites the phrase “the duration of ascent”. This phrase lacks proper antecedent basis as none of claims 1, 4, or 5 previously mention a duration of ascent. Claim 5 recites the phrase “the duration of descent”. This phrase lacks proper antecedent basis as none of claims 1, 4, or 5 previously mention a duration of descent. Regarding claim 6, it is unclear if the “an attack amplitude” and the “an attack duration” of the claim are the same as or different than the “an attack amplitude” and the “an attack duration” of claim 4. Clarification is requested. Claim 9 recites the at least one pattern parameter “preferably” being a maximum amplitude of the physiological signal in this pattern. Use of the term “preferably” renders the claim indefinite in that it is unclear if the limitation following the term “preferably” is part of the claimed invention. Regarding claim 10, it is unclear what is meant by “the elapsed duration between the initiation time of each pair of sensory signals generated contiguously being proportional or equal to the elapsed duration between the pattern start time of each pair of patterns detected contiguously”. The phrases “each pair of sensory signals” and “each pair of patterns” lack proper antecedent basis. Does the Applicant intend for the limitation to recite “the elapsed duration between the initiation times of each pair of consecutively generated sensory signals”? Clarification is requested. Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al.’662 (WO 2017/021662).
For this rejection, the US translation of Mercier et al.’662 will be referenced – Soulet De Brugiere et al.’232 (US Pub No. 2018/0236232).
Regarding claim 1, Soulet De Brugiere et al.’232 discloses a physio-sensory method (see the ABSTRACT, and sections [0007-0011]), the method comprising: an acquisition of a physiological signal of an organism (sections [0009], [0096-0103]); a detection of one or more patterns in the physiological signal (sections [0140], [0143-0145], [0152]); and for each pattern detected: an extraction of at least one pattern parameter from the parameter detected (section [0152] – frequency parameter, or sections [0202-0204] – amplitude and local temporal maximum/minimum parameters); and generation of a sensory signal associated with the pattern, the generation comprising: a determination of at least one parameter of the sensory signal as a function of the at least one pattern parameter (sections [0200-0205]). 
Regarding claim 2, the detection of the pattern comprises: a detection of an amplitude of the physiological signal becoming greater than or equal to a first predetermined amplitude at a first time (first zero-crossing), a detection of the amplitude of the physiological signal becoming less than a second predetermined amplitude at a second time (second zero crossing), and a validation test according to which a pattern is detected if the elapsed duration between said first and second times is greater than or equal to a predetermined duration (sections [0144-0145]).
Regarding claim 3, in order to determine a frequency of an identified parameter (as recited in section [0152]), the method must determine a pattern start time or pattern end time (the frequency is determined by measuring the time between pattern start times or between pattern end times). Furthermore, sections [0202-0204] disclose that the at least one pattern parameter includes a measurement of a maximum amplitude of the physiological signal in the pattern.
Regarding claim 7, for each detected pattern, the generation of the sensory signal comprises said determination of at least one sensory signal parameter, wherein the at least one sensory signal parameter inherently comprises: an oscillation frequency; and/or a cutoff frequency; and/or an amplitude (an acoustic signal inherently comprises an amplitude).
Regarding claim 8, for each pattern detected, the at least one pattern parameter comprises a maximum amplitude of the physiological signal in the pattern (section [0202-0204]); and the sensory signal has an amplitude being a function of said maximum amplitude of the physiological signal (sections [0200-0208], [0228-0229]).
Regarding claim 9, for each pattern detected, the at least one sensory signal parameter varies as a function of a variation of the at least one pattern parameter (sections [0200-0208], [0228-0229]).
Regarding claim 13, the detection of the patterns, the extraction of said at least one pattern parameter, and the generation of said sensory signal are carried out in real time with respect to the acquisition of the physiological signal (sections [0176-0178]).
Regarding claim 14, the sensory signal generated is a periodic function (section [0217]).
Regarding claim 15, no step is implemented in order to transform the physiological signal from a time domain to a frequency domain (section [0143]).
Regarding claim 16, the organism is a human being (section [0001]), the physiological signal is representative of a brain activity of said human being (sections [0098-0103]); and the sensory signal is an acoustic signal (see TITLE and ABSTRACT).
Regarding claim 17, Figures 1 and 2, and their descriptions thereof, disclose an acquisition means 3 (EEG electrodes), a detection means 5 (processor/controller), an extraction means 5 (processor/controller), and a generation system 4 (acoustic transducer) configured to perform the method steps discussed above and also in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al.’662, as applied to claim 1, in view of Knispel et al.’897 (WO 90/01897 – cited by Applicant).
For this rejection, the US translation of Mercier et al.’662 will be referenced – Soulet De Brugiere et al.’232 (US Pub No. 2018/0236232).
Soulet De Brugiere et al.’232 discloses all of the elements of the current invention, as discussed in paragraph 7 above, except for the generation of the sensory signal being carried out in a deferred manner with respect to the acquisition of the physiological signal. Knispel et al.’897 teaches generating a similar sensory signal in a deferred manner with respect to the acquisition of a physiological signal in order to reinforce specific or desired EEG activity in a particular area of the brain (page 5, line 35 – page 6, line 2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Soulet De Brugiere et al.’232 to include generating the sensory signal in a deferred manner with respect to the acquisition of the physiological signal, as taught by Knispel et al.’897, since it would help in reinforcing specific or desired EEG activity in a particular area of the organism’s brain.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, a method or a device wherein a sensory signal associated with a detected pattern is generated, wherein the generation of the sensory signal comprises modulating the sensory signal as a function of a temporal envelope associated with the pattern, and further wherein the temporal envelope has at least one envelope parameter that is determined as a function of at least one pattern parameter extracted from the pattern, in combination with the other claimed steps or elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Lovisa (Multi-sensory environments…), Grond et al. (Aesthetic strategies in sonification), and Hauksson (Automated Analysis of Newborn EEG) discuss modulation of a sensory signal (an acoustic signal) as a function of a temporal envelope, wherein the temporal envelope comprises an attack period, a decay period, a sustain period, and a release period (an ADSR envelope used to produce sound).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791